Citation Nr: 1638437	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher evaluation for diabetes mellitus, type II, with bilateral upper and lower extremity peripheral neuropathy, hypertension with heart involvement, and renal insufficieny, rated as 60 percent disabling for the period from October 14, 2004, to September 12, 2008.

2.  Entitlement to a higher evaluation for diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from September 12, 2008. 

3.  Entitlement to a higher evaluation for right lower extremity peripheral neuropathy, rated as 20 percent disabling from September 12, 2008.  

4.  Entitlement to a higher evaluation for left lower extremity peripheral neuropathy, rated as 20 percent disabling from September 12, 2008.  

5.  Entitlement to a higher evaluation for right upper extremity peripheral neuropathy, rated as 10 percent disabling from September 12, 2008.  

6.  Entitlement to a higher evaluation for left upper extremity peripheral neuropathy, rated as 10 percent disabling from September 12, 2008.  

7.  Entitlement to a higher evaluation for hypertensive cardiovascular disease with nephropathy, rated as 60 percent disabling prior to June 10, 2013.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing in his March 2009 VA Form 9.  He subsequently withdrew his hearing request in a letter dated March 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As a preliminary matter, the Board notes that during the course of the appeal, the Veteran's diabetes mellitus and bilateral upper and lower extremity peripheral neuropathy have at times been evaluated under a single diagnostic code pertaining to diabetes mellitus.  The April 2005 rating decision, for example, incorporated the Veteran's upper and lower extremity peripheral neuropathy into a 60 percent evaluation for manifestations of diabetes mellitus.  The 60 percent evaluation was continued in a March 2007 statement of the case, which also took into account symptoms of peripheral neuropathy.  

On the other hand, in an April 2009 rating decision, the RO assigned separate evaluations for diabetes mellitus and peripheral neuropathy.  The evaluation of the Veteran's diabetes mellitus was lowered to 20 percent, while his right and left upper extremity peripheral neuropathy were evaluated at 10 percent each, and his right and left lower extremity peripheral neuropathy were evaluated at 20 percent each.  These ratings were continued in April 2009 and August 2011 supplemental statements of the case.

Under 38 C.F.R. § 4.120, Diagnostic Code 7913, Note (1), compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  In the present case, where the symptoms of the Veteran's diabetes mellitus do not warrant 100 percent evaluation, it is appropriate to separately evaluate his diabetes mellitus and peripheral neuropathy, and the Board's analysis will reflect this determination.    

Finally, the Board observes that the issue of entitlement to a higher evaluation for cardiovascular disease with left nephropathy was listed most recently in an August 2011 supplemental statement of the case and September 2011 VA Form 8 includes the issue of increased rating for diabetes mellitus with "progression of cardiovascular disease with left nephropathy."  In a September 2014 rating decision, the RO assigned a separate maximum allowable 100 percent evaluation for end stage renal disease due to diabetes mellitus (previous rated as hypertensive cardiovascular disease with nephropathy) with an effective date of June 10, 2013.  However, as the assignment of the total evaluation was not effective for the entire appeal period, the appeal of the disability evaluation for the period prior to June 10, 2013, remains on appeal.  More the Board notes that the Veteran continued to express disagreement with the evaluation assigned prior to effective date of the increase in a telephone call with VA in December 2014.  See December 2014 report of general information.  

The Veteran has requested that his case be advanced on the docket due to age. The motion to advance the case on the docket is granted. Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal were most recently adjudicated by the RO in an August 2011 supplemental statement of the case.  Since August 2011 a substantial amount of medical evidence has been associated with the claims folder.  In addition to numerous treatment records, the record contains several comprehensive VA compensation and pension examination reports describing the severity of the Veteran's disabilities.  For example in June and July 2016, the RO received several hundred pages of private treatment records from Kaiser Permanente, Inter Community Dialysis, and Red Moon Dialysis as well as several hundred pages of VA treatment records that were not previously considered in his claim.  Likewise, the Veteran was afforded several examinations addressing his diabetes and associated disabilities such as peripheral neuropathy in September 2016.  Moreover, VA received several hundred pages of treatment records from Kaiser Permanent in June 2016.  Most recently VA treatment record are dated in June 2016, it is unclear if the Veteran has received any VA treatment since that time.  

None of these records received since 2011 have considered by the RO and no waiver of consideration by the AOJ for any of this new evidence has been received.  Under 38 C.F.R. § 20.1304 (c) (2015), any pertinent evidence submitted without a waiver must referred to the AOJ for review.  On remand, the AOJ should review all newly submitted pertinent evidence.

On remand, the Veteran should be asked to identify all sources of VA treatment since June 2016.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

Accordingly, the case is REMANDED for the following action:

1. The AOJ ask to identify any outstanding relevant treatment records, to include any VA treatment for his claimed.  All obtained records should be associated with the evidentiary record.

 2. The AOJ should conduct any other development deemed appropriate.

 3. After the above development has been completed, the AOJ should consider all new evidence received since the August 2011 supplemental statement of the case, and adjudicate the claims. If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




